Oliver, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” attached hereto and made a part hereof, have been *491limited, by stipulation between tbe parties, to “sewing machines, sewing machine heads or parts of sewing machines exported from Germany” that are covered by the entries listed in said schedule “A.”
These appeals are before me on an agreed set of facts, sufficient to establish that cost of production, as defined in section 402 (f) of the Tariff Act of 1930, is the proper basis for appraisement, and that such statutory value for the merchandise in question, as hereinabove identified, is the appraised value, less the amount added under duress, and I so hold.
As to all other merchandise covered by these appeals for reappraisement, they have been abandoned, and are, therefore, dismissed.
Judgment will be rendered accordingly.